Case: 14-50518      Document: 00512935490         Page: 1    Date Filed: 02/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 14-50518
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 12, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JOSE FIDENCIO TORRES-DIAZ, also known as Marcos Torres, also known
as Eduardo Santos-Ramirez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:13-CR-651


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Fidencio Torres-Diaz appeals the 41-month sentence imposed
following his guilty plea conviction for illegal reentry following prior removal.
He argues that his sentence, which is at the low end of the applicable
guidelines range, is greater than necessary to meet the sentencing objectives
of 18 U.S.C. § 3553(a). Specifically, he contends that the district court did not



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50518     Document: 00512935490      Page: 2    Date Filed: 02/12/2015


                                  No. 14-50518

account for his minimal criminal background and the fact that he reentered
the United States to be with his family, including his youngest daughter, who
has a disabling disease.
      Torres-Diaz did not object to the reasonableness of his sentence and,
thus, we review for plain error. See United States v. Peltier, 505 F.3d 389,
391-92 (5th Cir. 2007).     Torres-Diaz argues that such an objection is not
required to preserve the substantive reasonableness of a sentence for review,
but he acknowledges that this argument is foreclosed by circuit precedent and
raises the issue to preserve it for further review.          As Torres-Diaz also
recognizes, his assertion that the presumption of reasonableness should not
apply because U.S.S.G. § 2L1.2 is not based on empirical data or national
experience is foreclosed. See United States v. Mondragon-Santiago, 564 F.3d
357, 366-67 (5th Cir. 2009).
      With regard to Torres-Diaz’s claim that his sentence did not reflect his
personal circumstances, the district court considered his arguments that a
lesser sentence was warranted based on his background and family
circumstances, but determined that a sentence within the guidelines range
was proper. We must defer to the district court’s sentencing decision, see Gall
v. United States, 552 U.S. 49-50, 51-52 (2007), and Torres-Diaz’s disagreement
with the district court’s weighing of the § 3553(a) factors is insufficient to rebut
the presumption of reasonableness or show that the sentence was plainly
erroneous. See United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th
Cir. 2008).
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2